DETAILED ACTION
This is the first office action on the merits with reference to the above identified patent application filed on 25 April 2019.  With reference to Section 112 (f), it will be assumed that presence of the phrase “means for” in any of the claims invokes Section 112 (f)/old 112 6th paragraph unless explicitly specified otherwise in this office action.  Further, it will be assumed that absence of the phrase “means for” in any of the claims does not invoke Section 112 (f)/old 112 6th paragraph unless explicitly specified otherwise in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 21 January 2021 is acknowledged.  Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 January 2021.  Claims 1 – 19 are pending and currently being examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Re Claim 1, it is not clear how an area can be limited in a horizontal direction as claimed by the phrase “area near to the outer face of the vehicle in a horizontal direction”.  What is the difference between an area in a horizontal direction versus an area in a vertical direction ?  If the horizontal direction refers to the outer face, it is not clear what the difference is between an outer face in a horizontal direction and an outer face in a vertical direction.  The “area” and “outer face” have not been precisely defined and are therefore indefinite. Further the phrase “near to” is not in proper Idiomatic English.  Additionally, “the outer face” lacks antecedent basis.  Further, “back-and-forth direction” is not a standard term, it is not clear what this direction is.  Additionally, how is combining a flange with the blower case is different from combining a flange with the blower case “by fixing the blower motor” as claimed ?  Additionally, how can a plane related to a flange be “an opposite side of the blower wheel” (opposite sides of the flange have not been defined, a “side” of the blower wheel is not clear) ?  This claim appears to be a machine translation from a foreign document and is replete with grammatical and idiomatic errors.
In Re Claim 2, it is not clear how the motor and control unit are “integrally formed” with the blower because they appear to be separate pieces in the drawings.
In Re Claim 4, the second terminal (220) in Figure 4 is mounted on the control unit (400), NOT on the flange (310) as claimed.
In Re Claim 5, the phrase “coupling hole formed to be combined with the blower case” is not in proper idiomatic English.  It appears the applicant is trying to claim that the purpose of the coupling hole is to fix the flange to the blower case via a suitable fastener such as a rivet or screw.
In Re Claim 7, the phrase “a first plane of the flange” is a second positive recitation of the same phrase in claim 1, and is therefore indefinite.
In Re Claim 8, a PCB is an object so it is not clear how it can be “combined” with an imaginary plane.  Additionally, it is not clear what the differences are between (opposite) sides of the flange and (opposite) sides of the “first plane”.
In Re Claim 9. The phrase “disposed at one side to be” is not in proper idiomatic English and is therefore indefinite.  Additionally, the PCB is not a rectangular shape, it has a curved portion which conforms to the circular contour of seating wall (312).
In Re Claim 10, “same direction as the blower wheel” is indefinite because a blower wheel does not have a “direction”.  Additionally, it is not clear what the differences are between (opposite) sides of the flange and (opposite) sides of the “second plane”.
In Re Claim 11, “rotation radius” is not a standard term and is therefore indefinite.
In Re Claim 13, the term “as close as possible” is a relative term which renders the claim indefinite.  The term "close" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree of separation that would still be within the scope of the claim, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In Re Claim 14, an edge is a straight line, not a location.  Therefore the MICOM element cannot be “at” the outer edge of the PCB.  For the purpose of prior art analysis it will be assumed that applicant intended to claim the MICOM element 450 in paragraph 75 of the specification which is arranged at the edge PART of the PCB 400 as depicted in Figure 12.  Additionally, “the outer edge” lacks antecedent basis.
In Re Claim 15, it is not clear how the distinction can be made between “larger than” and “relatively larger than”, i.e. how the word “relatively” limits the phrase “larger than”.  Additionally, “the component” lacks antecedent basis, it is not clear what component is being referenced.  Finally, applicant’s connector (270 in Figure 12) appears to be larger than any of the components of the PCB which contradicts the claim.
In Re Claim 17, an edge is a straight line, not a location.  Therefore the protrusion cannot be “at” the edge.  Additionally “diagonally” is indefinite because a rectangle has not been defined.
In Re Claim 18, as mentioned in claim 1, “back and forth direction” is indefinite.  Additionally, “opposite side of the air conditioning case based on the blower motor” is not in proper Idiomatic English and is therefore indefinite.  Additionally, “the air-conditioning case” lacks antecedent basis.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 10 – 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (PG Pub US 20160167478 A1) in view of Gatinois (WIPO document WO 03/037664 A2 provided in Applicant’s IDS, full machine translation labeled WO 2003037664 A2 provided by examiner).

    PNG
    media_image1.png
    823
    1452
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    849
    720
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    693
    756
    media_image3.png
    Greyscale

In Re Claim 1, with reference to Figure 10 and paragraph [0045], Lee discloses An air conditioner (100) for a vehicle comprising: 
a blower unit (see annotated rectangle in the reproduced Figure 10 above) having a blower motor (well known) and a blower wheel (well known); 
wherein the blower is arranged at an area near to the outer face of the vehicle (annotated above) in a horizontal direction of the vehicle and is arranged near to a passenger (annotated above) in a back-and-forth direction (annotated above) of the vehicle.

	Nevertheless, Figure 2 of Gatinois (reproduced above in a mirror orientation to align with the blower outline of Lee) discloses An air conditioner for a vehicle (Page 1 of Translation) comprising: 
a blower unit (1) having a blower motor (14) and a blower wheel (12); a flange (24) combined with a blower case (22, 20) by fixing the blower motor; and a blower control unit (30) arranged on a first plane of the flange which is an opposite side of the blower wheel in a longitudinal direction of a rotary shaft (well known – it is what connects the motor to the blower wheel) of the blower motor (the first plane is the viewing plane in Figure 2, the opposite side viewing plane is Figure 1).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate the blower control unit as taught by Gatinois into the blower of Lee at the annotated location depicted in the reproduced figures above for the purpose of controlling the blower.
	In the modified apparatus, as evidenced by the annotated figures above, the blower control unit of Gatinois is arranged at an area near to the outer face of the vehicle in a horizontal direction of the vehicle and is arranged near to a passenger in a back-and-forth direction of the vehicle of Lee.

In Re Claim 8, Gatinois discloses that the blower control unit includes a PCB (40) combined with one side of the first plane of the flange on which the blower motor is seated and fixed.

In Re Claim 10, Gatinois discloses a heat sink (69) fixed on a second plane of the flange being opposite to the first plane of the flange on which the blower control unit is formed (Page 4 of Translation states that they are engaged into openings 28 of portion 26 of the flange 24, therefore they are exposed to the airflow through the blower case), arranged in the same direction as the blower wheel in the longitudinal direction of the rotary shaft of the blower motor, and exposed to the inside of the blower case (the openings 28 open into the blower case).

In Re Claim 11, as best understood, the projecting portions (69) into the blower case of Gatinois are within “rotation radius range” of the blower wheel.

In Re Claim 12, Gatinois discloses power transistors (52) which reads on FET (field effect transistor) as claimed.  MICOM element (micro-computer) is a well known component of a controller used for the purpose of performing the control calculations.  A shunt element is a well known component of a controller that is used to measure the current for the purpose of synthesizing the UVW phases of the waveform that drives the motor.  A capacitor (such as 56 of Gatinois) are well known to be used in a filter circuit for an EMC for the purpose of leveling the supply voltage and meeting electromagnetic compatibility requirements.  A coil (such as one used in a power coil transformer) is a well known component of a controller whose purpose is transferring electrical energy from one electrical circuit to another.  For more evidence of the declared well known electronic components, see the Pertinent Prior Art section of the office action.  Finally 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate the well known claimed electronic components into the PCB of Gatinois for the purposes described above.

In Re Claim 19, Figure 5 of Gatinois discloses that the PCB includes a concave part formed at the edge of the middle part in the width direction (see top of Figure 5 which depicts an arc shape), and formed in an annular shape (i.e. an arc) corresponding to the shape of the blower motor (see assembled apparatus in Figure 2).


Claims 1 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (PG Pub US 20160167478 A1) in view of Kreidler (PG Pub US 20160069352 A1).

In Re Claim 1, with reference to Figure 10 and paragraph [0045], Lee discloses An air conditioner (100) for a vehicle comprising: 
a blower unit (see annotated rectangle in the reproduced Figure 10 above) having a blower motor (well known) and a blower wheel (well known); 
wherein the blower is arranged at an area near to the outer face of the vehicle (annotated above) in a horizontal direction of the vehicle and is arranged near to a passenger (annotated above) in a back-and-forth direction (annotated above) of the vehicle.
However, Lee does not disclose the details of the blower including the blower control unit.
Nevertheless, Kreidler discloses An air conditioner (paragraph [0002]) for a vehicle (intended use limitation does not structurally distinguish over the prior art) comprising: 
a blower unit (Figure 1) having a blower motor (14) and a blower wheel (12); a flange (62) combined with a blower case (in the modified apparatus of Lee) by fixing the blower motor; and a blower control unit (46, see paragraph [0041]) arranged on a first plane of the flange which is an opposite side of the blower wheel in a longitudinal direction of a rotary shaft (49 or 178) of the blower motor (the viewing plane in Figure 4 is opposite to the claimed first plane of the flange 62).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate the blower control unit on the other side of the flange as taught by Kreidler of the blower of Lee for the purpose of controlling the blower.
In the modified apparatus, as evidenced by the annotated figures above, the blower control unit of Kreidler is arranged at an area near to the outer face of the vehicle in a horizontal direction of the vehicle and is arranged near to a passenger in a back-and-forth direction of the vehicle of Lee (there are four extension portions 64 in Kreidler that have the control unit, at least one of which would have to be arranged as claimed).

In Re Claim 2, Kreidler discloses a blower cover (58) which covers not only a first end portion of the blower motor located on the first plane of the flange but also the 

In Re Claim 3, Kreidler discloses that the portion of the blower cover (38) covering the extension portion (64) is a control unit cover as claimed.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (PG Pub US 20160167478 A1) in view of Gatinois (WIPO document WO 03/037664 A2 provided in Applicant’s IDS, full machine translation labeled WO 2003037664 A2 provided by examiner) and further in view of Robertson (US Patent 6,132,184 A).
In Re Claim 4, Gatinois does not disclose a first and second terminal as claimed.
Nevertheless, Robertson discloses a blower control unit (16), motor (12), a flange (94) which “serves both as a mounting point for the control module as well as a power distribution device for the electrical motor” (Column 3, Lines 58 – 60).  A terminal (80) on the flange connects to a terminal (76) on the motor.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate the flange terminal and motor terminal of Robertson on to the flange and motor respectively of Gatinois for the purpose of establishing an electrical connection between the control unit and the motor for controlling the motor.


Claims 1 – 4 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (PG Pub US 20160167478 A1) in view of Bernarding (PG Pub US 20050099773 A1).
In Re Claim 1, with reference to Figure 10 and paragraph [0045], Lee discloses An air conditioner (100) for a vehicle comprising: 
a blower unit (see annotated rectangle in the reproduced Figure 10 above) having a blower motor (well known) and a blower wheel (well known); 
wherein the blower is arranged at an area near to the outer face of the vehicle (annotated above) in a horizontal direction of the vehicle and is arranged near to a passenger (annotated above) in a back-and-forth direction (annotated above) of the vehicle.
However, Lee does not disclose the details of the blower including the blower control unit.

    PNG
    media_image4.png
    672
    683
    media_image4.png
    Greyscale

Nevertheless, with reference to the Figure 2 embodiment, Bernarding discloses:
a blower unit (a fluid pump is capable of being a blower unit) having a blower motor (5) and a blower wheel (4); a flange (annotated above) combined with a blower case (2) by fixing the blower motor; and a blower control unit (1, 6) arranged on a first plane (annotated above) of the flange which is an opposite side of the blower wheel in a longitudinal direction of a rotary shaft (annotated above) of the blower motor.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate the blower control unit 
In the modified apparatus, as evidenced by the annotated figures above, the blower control unit of Bernarding is arranged at an area near to the outer face of the vehicle in a horizontal direction of the vehicle and is arranged near to a passenger in a back-and-forth direction of the vehicle of Lee.

In Re Claim 2, Bernarding discloses a blower cover (annotated above) which clearly covers the right side end of the blower motor (5) and it also covers the blower control unit (1, 6) as depicted.  The motor and control unit are integrally formed with the blower unit as best understood because the blower cover is secured to the blower case.

In Re Claim 3, the annotated blower cover of Bernarding is common to the control unit as well, the portion covering the control unit is the control unit cover (see annotated Figure 2 above).

    PNG
    media_image5.png
    672
    683
    media_image5.png
    Greyscale

In Re Claim 4, Bernarding depicts a first terminal (annotated above) attached to the blower motor (5), and a second terminal (annotated above) attached to the control unit (1, 6) which is mounted on the flange.  The two terminals are clearly in direct contact/connection with each other.  Note that although Bernarding’s specification does not explicitly disclose the annotated elements as terminals, MPEP 2125 states that when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art.


    PNG
    media_image6.png
    635
    804
    media_image6.png
    Greyscale

In Re Claim 16, Bernarding discloses that the control unit cover includes a flat portion (annotated above) and a protrusion (inside annotated rectangle above) protruding downwardly from the first end portion (annotated above) of the blower motor.

In Re Claims 17 and 18, as best understood in view of the 112 rejections, Lee and Bernarding as applied to Claim 16 discloses the claimed limitations.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (PG Pub US 20160167478 A1) in view of Bernarding (PG Pub US 20050099773 A1) and further in view of Suzuki (US Patent 5,119,466 A).
In Re Claim 7, the depicted first terminal of Bernarding appears to be inserted in the second terminal, however, if that is not the case:
Nevertheless, Figure 5 of Suzuki discloses a first terminal (27 or 28 of the motor) that is inserted in a second terminal (51 or 52 associated with the electrical connection to the PCB 40 of the speed controller).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to insert the first terminal of Bernarding into the second terminal as taught by Suzuki for the purpose of efficiently establishing the electrical connection between the control unit and the motor.


Claims 1, 5, 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (PG Pub US 20160167478 A1) in view of Noguchi (PG Pub US 20160079822 A1)
In Re Claim 1, with reference to Figure 10 and paragraph [0045], Lee discloses An air conditioner (100) for a vehicle comprising: 
a blower unit (see annotated rectangle in the reproduced Figure 10 above) having a blower motor (well known) and a blower wheel (well known); 
wherein the blower is arranged at an area near to the outer face of the vehicle (annotated above) in a horizontal direction of the vehicle and is arranged near to a 
However, Lee does not disclose the details of the blower including the blower control unit.

    PNG
    media_image7.png
    621
    582
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    616
    733
    media_image8.png
    Greyscale

Nevertheless, Figure 1 of Noguchi discloses:
a blower unit (a fluid pump is capable of being a blower unit) having a blower motor (10C in Figure 3) and a blower wheel (36); a flange (annotated above) combined with a blower case (paragraph [0022]: “pump housing”) by fixing the blower motor; and a blower control unit (18) arranged on a first plane (annotated above) of the flange which is an opposite side of the blower wheel in a longitudinal direction of a rotary shaft (22) of the blower motor.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate the blower control unit 
In the modified apparatus, as evidenced by the annotated figures above, the blower control unit of Noguchi is arranged at an area near to the outer face of the vehicle in a horizontal direction of the vehicle and is arranged near to a passenger in a back-and-forth direction of the vehicle of Lee.

In Re Claim 5, Noguchi discloses that the flange includes a motor insertion hole (see annotated Figure 2 reproduced above) for inserting the blower motor therein and a coupling hole (see annotated Figure 2 reproduced above) formed to be combined with the blower case.

    PNG
    media_image9.png
    663
    673
    media_image9.png
    Greyscale

In Re Claim 6, portion (10A) in Figure 2 of Noguchi is the portion of the flange that protrudes and extends in a direction of the rotary shaft to surround a portion of the outer circumferential surface of the blower motor, and includes a seating wall (annotated above) for supporting and restraining the blower motor in a radial direction.

In Re Claim 8, Noguchi discloses that the blower control unit includes a PCB (18 is described in paragraph [0023] as “control board”) combined with one side of the first plane of the flange on which the blower motor is seated and fixed.

In Re Claim 9, Noguchi discloses that the PCB (18) is formed in a rectangular plate shape as depicted and includes a plurality of elements (44, 46) disposed on one side and a connector (12) disposed at one side to be connected with an external wiring (“to be” is an intended use limitation which does not structurally distinguish over the prior art, it is well known that an electrical connector connects to wiring).


Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (PG Pub US 20160167478 A1) in view of Gatinois (WIPO document WO 03/037664 A2 provided in Applicant’s IDS, full machine translation labeled WO 2003037664 A2 provided by examiner) and further in view of Noguchi (PG Pub US 20160079822 A1).

In Re Claim 13, Gatinois as applied to Claim 12 does not disclose that the capacitor and coil are “as close as possible” as best understood.
Nevertheless, Noguchi discloses a capacitor (46) and coil (44) are mounted near the end of circuit board (18), Figure 5 depicts that they are adjacent to each other and therefore “as close as possible” as best understood.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to locate the coil and capacitor as taught by Noguchi as close to each other as possible on the circuit board of Gatinois because MPEP 2144.04 (VI-C) states that rearranging parts of an invention involves only routine skill in the art.

In Re Claim 15, Gatinois discloses a connector (54) that appears to be adjacent to large components (56).  Noguchi also discloses a connector (12) that appears to be adjacent to large components (44 and 46 in Figure 5).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (PG Pub US 20160167478 A1) in view of Gatinois (WIPO document WO 03/037664 A2 provided in Applicant’s IDS, full machine translation labeled WO 2003037664 A2 provided by examiner) and further in view of Hagen (PG Pub US 20120051904 A1).
In Re Claim 14, Gatinois as applied to Claim 12 does not disclose that the MICOM element is arranged at the outer edge part the PCB.
Nevertheless, Figure 6 of Hagen depicts a PCB (31) for a control unit (paragraph [0028]: “control circuitry for blower assembly 20”) where a MICOM element (42 disclosed in paragraph [0028] as a microcontroller) is clearly arranged at the outer edge part the PCB.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to locate the MICOM element (microcontroller) as taught by Hagen at the outer edge part of the circuit board of Gatinois because MPEP 2144.04 (VI-C) states that rearranging parts of an invention involves only routine skill in the art.
	
Pertinent Prior Art
The following prior art is not being relied upon, it is being made of record because it is considered to be pertinent to applicant’s disclosure.  Lee2 (US Patent 9,618,011 B2) discloses in Column 1, Lines 50 – 55 that a controller (pump driver) is a PCB having components such as a microprocessor (which is a MICOM element).  Aiba (PG Pub US 20110243757 A1) discloses in paragraphs [0002], [0048] and [0049] that controller (11) uses a shunt resistance for measuring the current and synthesizing the UVW phases of the waveform that drives the motor.  Ottoboni (PG Pub US 20050047933 A1) discloses in paragraphs [0033] and [0034] that “to meet the equipment electromagnetic compatibility requirements ( EMC filter) .. .. a capacitance filter located on the DC side to level the voltage supplied by the rectifier”) and that a microprocessor is part of a controller (inverter).  Nagano (PG Pub US 20120321442 A1) discloses in paragraphs [0010] and [0039] that a controller (power device) comprises a power coil transformer and an electrolytic capacitor.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928.  The examiner can normally be reached on Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.G.K/Examiner, Art Unit 3746                                                                                                                                                                                                        
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746